OPINION — AG — ** SCHOOL WARRANT — LOYALTY OATH — REFUSAL ** QUESTION: " WOULD IT BE LAWFUL FOR THE COUNTY TREASURER OF THE COUNTY TO PAY SCHOOL WARRANT PRESENTED FOR PAYMENT FOR SERVICES RENDERED SCHOOL DIST. 7 BY G. M. DEANE FOR SCHOOL YEAR 1950-51 IN THE AMOUNT OF $152.50, IN VIEW OF THE FACT THAT HE REFUSED TO SIGN THE (1951) LOYALTY OATH * * * THESE FUNDS HAVE BEEN RESERVED AND ARE AVAILABLE ANYTIME WE CAN LEGALLY MAKE SUCH PAYMENT? — THE WARRANT UNDER THE CIRCUMSTANCES SET FORTH MAY LAWFULLY BE PAID BY YOUR COUNTY TREASURER. CITE: ARTICLE V, SECTION 54, 51 O.S. 31 [51-31], 51 O.S. 36.1 [51-36.1] 51 O.S. 36.6 [51-36.6] (FRED HANSEN) (SCHOOL FUNDS, OUTSTANDING WARRANT)